[Cite as State ex rel. Bandy v. Villanueva, 2012-Ohio-1551.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 97870




                          STATE OF OHIO, EX REL.,
                              WILLIE BANDY
                                                               RELATOR

                                                      vs.

                        JUDGE JOSE VILLANUEVA
                                                               RESPONDENT




                                          JUDGMENT:
                                         WRIT DENIED


                                       Writ of Mandamus
                                   Motion Nos. 452029, 452313,
                                       452332, and 452333
                                        Order No. 453717

        RELEASE DATE:                   April 3, 2012
FOR RELATOR

Willie Bandy, pro se
Inmate No. 431-465
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, OH 44044

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Relator, Willie Bandy, requests that this court compel respondent judge to rule

on twelve motions in State v. Bandy, Cuyahoga County Court of Common Pleas Case No.

CR-417888.

       {¶2} Respondent filed a motion to dismiss attached to which is a copy of a journal

entry issued by respondent and received for filing by the clerk on February 3, 2012 in which

respondent disposed of all twelve motions. Previously, this court granted respondent’s motion

to convert the motion to dismiss to a motion for summary judgment.       Relator has not opposed

the motion. Respondent argues that this action in mandamus is, therefore, moot.      We agree.

       {¶3} Accordingly, respondent’s motion to dismiss, which we converted to a motion

for summary judgment, is granted.     Relator to pay costs.   The clerk is directed to serve upon

the parties notice of this judgment and its date of entry upon the journal.   Civ.R. 58(B).

       Writ denied.




FRANK D. CELEBREZZE, JR., J., PRESIDING JUDGE

JAMES J. SWEENEY, J., and
KENNETH A. ROCCO, J., CONCUR